Title: From George Washington to Board of War, 16 July 1781
From: Washington, George
To: Board of War


                  Gentlemen
                     
                     Head Quarters near Dobbs’s Ferry 16 July 1781.
                  
                  I very much approve and am exceedingly obliged by the Resolutions which have been entered into by the Board for the supply of my table, and which have been communicated to me by Mr secretary Carleton.  I have for a long time past seen the advantages which would arise from having a trusty person about me in the character of a Steward, and have endeavoured without effect to procure such an one.  The Choice of this person the Board have been pleased to leave to me, but as I see no chance of finding one, properly qualified, in or about the army, I must request the further favor of them to take measures by advertizement or otherwise to procure one in Philada which I think the most likely place.  A man who has served with reputation as Butler to a Gentlemans family, or as principal Waiter and Caterer to a genteel Tavern would answer better than one unused to such offices—as setting out a table ought to be part of his business as well as providing for it.  I have the honor to be &ca.
                  
               